The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/26/2021 has been entered.

DETAILED ACTION
Claims 1-4, 6-9, 13, 14, 16, 19-22, 24, 26-28 and 31-36 are pending in Claim Set filed 7/26/2021.
Claims 21, 22 and 26 have been amended.
Claims 1-4, 6-9, 13, 14, 16, 19 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claims 5, 10-12, 15, 17, 18, 23, 25, 29 and 30 are canceled.
Herein, claims 21, 22, 24, 26-28, 31-35 and 36 are for examination.
The following office action contains NEW GROUNDS of Rejection.
The following office action contains allowable subject matter. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted o2 8/04/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.
Withdrawn Rejections
The rejection of claims 21, 22, 24, 26-28 and 31-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Traver et al (GB 2079300) and Harrison et al (US 20120294820, of record) [Harrison] in view of Narula (USP 4874547) is withdrawn. Applicant’s arguments are moot in view thereof.

Regarding Claim 26
Independent Claim 26 contains the abbreviation ‘RIAA’, which is not defined by the claim. As stated in MPEP 2173.05(s): ‘Where possible, claims are to be complete in themselves'. Further, an abbreviation should be expanded when first used in Instant Claims in order to clarify the meaning of the abbreviation: ‘RIAA’. It’s recommended that Applicants amend claim 26 to recite: refractive index (RI) adjusting agent ("RIAA'') (See claim 21).
NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24 and 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant has added a new limitation to claim 21 and also included in the newly added claim 36 that each require the limitation “no ionic surfactant” (claim 21) or “no ionic emulsifier” (claim 26). MPEP 2173.05(i) discusses negative limitations as follows:
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, 


Applicant discusses support for the newly added claim limitations on pages 9-11 in the reply filed 7/26/2021 as follows (in part):

    PNG
    media_image1.png
    210
    661
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    157
    663
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    149
    628
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    336
    647
    media_image4.png
    Greyscale

Further, Applicants argue: As a result, the present specification discloses alternative features (ionic solutes and non-ionic solutes in intimate care compositions) as well as a reason to exclude ionic surfactants from the claimed compositions in order to make emulsion compositions having reduced osmolality. Furthermore, all the Examples in the specification employ only nonionic surfactants. Applicants argue: as a result, the description clearly allows persons of ordinary skill in the art to recognize 

Applicant does not state specifically where support can be found for the newly added limitation: no ionic surfactant or no ionic emulsifier. As noted in the MPEP, the absence of a limitation is not a basis for exclusion.

Applicant’s arguments have been fully considered but they are not persuasive.
It is noted, Instant Specification on page 31, lines 14-16 discloses that the compositions may include antimicrobial agents including sodium polystyrene sulfonate. To those skilled in the art the compound: sodium polystyrene sulfonate, is known as an anionic surfactant (i.e., ionic surfactant and/or emulsifier); See US20110300083 at paragraph [0112] where it lists ‘sodium polystyrene sulfonate’ as an anionic surfactant; See US20140022701 at paragraph [0009] where it discloses ‘sodium polystyrene sulfonate’ as a polymerized anionic surfactant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ‘sodium polystyrene sulfonate’ in the claimed composition, BECAUSE ‘sodium polystyrene sulfonate’ is disclosed 
Conclusions
Claims 21, 22, 24 and 31-36 are rejected. Applicant is advised that claims 32 and 33 are drafted as “use” claims, which are not proper process claims under 35 U.S.C. 101 and should be amended in response to this Office Action.
Allowable Subject Matter: Claim 26-28 are free of the cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626